 4:20-cv-03085-RGK-PRSE Doc # 13 Filed: 09/02/20 Page 1 of 2 - Page ID # 108




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN PIEPER,

                   Plaintiff,                              4:20CV3085

      vs.
                                               MEMORANDUM AND ORDER
THE ROMAN CATHOLIC CHURCH,
THE VATICAN POPE (FRANCIS), an d
AN OFFICIAL CARDINAL, app. by t he
Vatican in Nebraska;

                   Defendants.


      This matter is before the court on Plaintiff’s Motion for Extension of Tim e
and Legal Mail. (Filing 12.)

       First, Plaintiff requests an additional 60 days in which to pay his initial
partial filing fee. The court will grant Plaintiff’s request and give him until October
27, 2020 to pay his initial partial filing fee of $22.98.

      Second, Plaintiff asks the court to issue an order to the Lincoln Correctional
Center (“LCC”) to treat the addresses of the Vatican and the Archdiocese of
Omaha as “legal mail.” Plaintiff represents that the LCC refuses t o sen d h is m ail
marked “legal mail” to either address even though the documents Plaintiff seeks t o
mail relate to this case.

        Upon careful consideration, the court denies Plaintiff’s motion for an order.
It is clear from Plaintiff’s motion and the attachments that the LCC is refu sing t o
send Plaintiff’s mail to those addresses only because they are marked “legal mail.”
There is no indication that the LCC would refuse to send Plaintiff’s m ail t o t hose
addresses if not marked “legal mail.” Moreover, this matter has not yet proceeded
 4:20-cv-03085-RGK-PRSE Doc # 13 Filed: 09/02/20 Page 2 of 2 - Page ID # 109




to service of process against the Defendants in t his act ion, t o wh om Plain tiff is
trying to send this “legal mail.” This matter will not proceed to service of process
until Plaintiff pays his initial partial filing fee. Once payment is made, the cou rt is
required to review Plaintiff’s Complaint to determine whether summary dism issal
is appropriate. See 28 U.S.C. § 1915(e)(2). The court must dismiss a complaint or
any portion thereof that states a frivolous or malicious claim, t hat fails t o st ate a
claim upon which relief may be granted, or that seeks monetary relief from a
defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see also 28
U.S.C. § 1915A. Only if the court determines that this matter may proceed to
service of process after completing its initial review will Defendants be served
with summons and required to answer Plaintiff’s claims. Accordingly, t he court
will deny Plaintiff’s motion at this time.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Extension of Time (filing 12) is granted.
Plaintiff shall have until October 27, 2020 to pay his in it ial partial filing fee of
$22.98.

      2.     Plaintiff’s Motion for Legal Mail (filing 12) is denied.

    3.   The clerk’s office is directed to set the following pro se case
management deadline: October 27, 2020: initial partial filing fee payment due.

      Dated this 2nd day of September, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge



                                           2
